Judgment and order of the City Court of New Rochelle reversed on the law and a new trial ordered, with costs to abide the event, upon the ground that it was error to exclude the question asked the landlord upon cross-examination bearing upon the good faith of the landlord’s contention that she desired to recover possession of said premises for the immediate and personal occupancy by herself and her family.* Blackmar, P. J., Rich, Kelly, Jaycox and Young, JJ., concur.

See Civ. Prac. Act, § 1410, subds. 1, 1-a, as added by Laws of 1921, chap. 199.—• [Rep.